DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
It is noted that the instant claims are not fully enabled by the foreign priority document, which fails to describe the relative humidities of claims 1 and 11, the C4-C16 polycarboxylate alkyl linker of claims 1 and 11, the imidazole-based linkers of claims 1 and 11, and the MIL-88B-4CH3 MOF of claims 7 and 17.  The effective filing date of the instant application is therefore September 12, 2018.
Claim Interpretation
In claims 1, 4, 5, 11, 14 and 15, the phrase “bearing or not” or “bear or not” is taken to mean “bearing or not bearing” and is interpreted as “optionally bearing.”
Claim Objections
Claims 1, 8, 10, 11, 18 and 20 are objected to because of the following informalities:  In line 18 of claim 1 and line 19 of claim 11, “ou” should be changed to “to”.  
In line 2 of each of claims 10 and 20, “under” should be changed to “in.”  
In line 2 of each of claims 8 and 18, “in” should be changed to “from.”  Appropriate correction is required.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are indefinite for being an improper “use” claim because they recite a process but do not set forth any steps involved in the process (see MPEP 2173.05(q)).  It is suggested that claims 1-10 be canceled because claims 11 properly recite the same subject matter.  
Regarding claims 1, 2, 11 and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 1, 7, 11 and 17, the use of “preferably” and “still preferably” is indefinite because it is unclear whether or not the following subject matter is positively required in the claim.
Claims 1, 2, 7, 8, 11, 12, 17 and 18 are each indefinite for containing an improper Markush group.  It is impossible to select an element from a group “comprising” several members because it is not a closed group.  In each case “comprising” should be changed to “consisting of” and any instance of “or” should be changed to “and” so that there is a clear closed group to be chosen from (such as “said linkers being selected from the group consisting of A, B, C and D”).  
Regarding claims 1, 3, 11 and 13, the phrase "for example" (or “e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1 and 11 are also indefinite because they recite a concentration range of 10 ppb to 100 ppm, but do not indicate whether this concentration is by volume or weight/mass.
Claims 5 and 15 are indefinite because “may” is ambiguous and does not indicate whether the following material is being positively claimed.
Claims 8 and 18 each recite the limitation "the polar organics compounds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 19 recite a “humid environment” which fails to further limit claims 1 and 11 because they already recite a humidity range of greater than 30% relative humidity.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dedecker et al. (Metal-Organic Frameworks for Cultural Heritage Preservation: The Case of Acetic Acid Removal).
It is noted that Dedecker et al. includes the two authors of the instant application among seven others.  Since it is not readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor, it is treated as prior art under AIA  35 USC 102(a)(1) and does not qualify for the one year exemption/grace period (see MEPEP 2153.01 (a)).  This rejection would be withdrawn if all of the inventors are included on the present application.
Dedecker et al. discloses the use of a porous MOF material for the contact adsorption of polar VOCs such as acetic acid present in indoor air at museums which has a relative humidity at above 40%.  The typical concentration of acetic acids in museum showcases is disclosed as being several hundred times lower than 400 ppm to clearly fall within the range of 10 ppb to 400 ppm (page 13889, left column).  Preferred MOF materials are MIL-140B and UiO-66-CF3.  MIL 140B has a pore size of 0.4 nm, a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose MOF materials and gas adsorption arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl